              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 1 of 28




     1

 2

     3

 4

 5

 6

 7                               IN THE SUPERIOR COURT OF WASHINGTON
                                         IN AND FOR KING COUNTY
 8
         JENNIFER LACKEY,
 9                                                    NO.
                                Plaintiffs,
10                                                    COMPLAINT FOR VIOLATIONS OF 15
                  vs.                                 U.S.C. § 1692 ET SEQ. AND RCW
11                                                    CHAPTERS 19.16 AND 19.86 ET SEQ.
         RAY KLEIN,INC., dba
12       PROFESSIONAL CREDIT SERVICE,

13                              Defendant.

14                COMES NOW Plaintiff Jennifer Lackey, by and through counsel, who alleges:

15                                    I.      PARTIES AND JURISDICTION

16                1.     Plaintiff Jennifer Lackey is an individual who resides in King County,

17       Washington State.

18                2.     Defendant Ray Klein, Inc., d/b/a Professional Credit Service("PCS"), a

19       Washington Corporation, UBI No.601574127 is a debt collector and collection agency doing

20       business in Washington, and who attempted to collect an alleged debt from the Plaintiff. PCS's

21       registered agent is Jane Hardin, located at 12204 SE Mill Plain Blvd Suite 101, Vancouver, WA

22       98684.

23                3.     PCS is a licensed Collection Agency in Washington State.



         Complaint - 1                                                           ANDERSON 1 SANTIAGO
                                                                                         787 MAYNARD AVE S
                                                                                           SEATTLE WA 98104
                                                                              (206)395-2665/F(206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 2 of 28




     I           4.       Jurisdiction over Defendant is proper as Defendant is doing business in

     2    Washington State and all actions occurred Washington.

     3                                             II.     FACTS

     4           5.      In 2013,Defendant sued Ms. Lackey in King County District Court(case no. 134-

     5    10195)and obtained a defaultjudgment under questionable circumstances (hereafter "the

 6       judgment"). Defendant, a debt-buyer and/or assignee of a debt buyer, obtained the judgment on

 7        an account which allegedly originated from a 2008 Highline Medical Center bill of $2,195.00.

 8       See Exhibit A (defaultjudgment).

 9               6.      Upon information and belief, Highline Medical Center did not charge interest on

10       any accounts from that time period,and as such,Defendant had no right to obtain pre-judgment

11       interest on the account, but nevertheless, obtained a judgment against Plaintiff which included

12       $1,273.10 in pre-judgment interest, nearly all of which occurred prior to Defendant's alleged

13       purchase of the account.

14                                The Class-Action Lawsuit Against Defendant

15              7.       Several years later, Defendant was sued in a class-action case, Roberson v. Ray

16       Klein, et al., in King County Superior Court no. 16-2-21380-4("the class action"). On

17       November 28,2017, Judge Eidson certified two classes which included accounts purchased by

18       Defendant from Highline Medical Center and upon which interest was charged.

19              8.       Because ofthe way the classes were defined(individuals who had made payments

20       to Defendant on the aforementioned accounts), Plaintiff Jennifer Lackey was not a member of

21       the foregoing classes, as she was unaware these actions had occurred and thus had not had the

22       opportunity to make any payments.

23



         Complaint - 2                                                            ANDERSON I SANTIAGO
                                                                                         787 MAYNARD AVE
                                                                                           SEATTLE WA 98104
                                                                               (206)395-2665/E(206) 395-2719
                 Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 3 of 28




       1            9.      In early 2018, the parties to the class action lawsuit, including Defendant herein,

      2     reached a settlement, which was approved by the King County Superior Court.

      3             10.     One ofthe provisions ofthe class action lawsuit, however, was that Defendant

      4     would remove all interest from any purchased Highline Medical Center accounts from
                                                                                                      before the
      5     date of purchase. This provision was to apply to non-class members(such as Ms.Lackey).

   6               1 1.     On August 17,2018, Judge Helson entered final approval ofthe class-action

      7     settlement and, pursuant to its terms, the case was dismissed on that same day.

   8                             Defendant's First Collection Effort Against Plaintiff

   9               12.     On August 16,2018 — after having agreed to the aforementioned class-action

  10        settlement — Defendant issued a writ ofgarnishment against PlaintiffJennifer Lackey based
                                                                                                           upon
  11        the defaultjudgment in King County District Court. See Exhibit B (writ ofgarnishment).

  12               13.     Within the writ of garnishment,Defendant attested that the amount owing on the

  13       judgment remained unchanged, and that additional interest and costs had been added. The

 14        default judgment had not been partially satisfied or otherwise vacated and adjusted. Thus,

 15        Defendant attempted to collect amounts from Ms. Lackey which Defendant had already
                                                                                                      agreed
 16        were not owed.

 17                14.     The writ ofgarnishment sought to collect $6,585.67, which included the original

-118       judgment amount of $3,816.10(which, as stated above, was comprised of a substanti
                                                                                                  al amount
 19        of pre-purchase and pre-judgment interest), plus further accumulated interest and other
                                                                                                   fees.
 20               15.      This garnishment attempt was the first time that Ms.Lackey was made aware of

 21        the judgment, and she was shocked to learn from her employer that her wages were
                                                                                                 being
22         garnished. On information and belief, Ms. Lackey learned ofthis on August 30,
                                                                                         2018 and called
23         Defendant immediately.



           Complaint - 3                                                             ANDERSON SANTIAGO
                                                                                             787 MAYNARD AVE S
                                                                                               SEATTLE WA 98104
                                                                                  (206)395-2665/F(206)395-2719
               Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 4 of 28




                  16.     During the phone call, Ms.Lackey asked for additional information, but

     2    Defendant claimed that the writ of garnishment was an "error" because Defendant was "unsure"

     3    how much the balance ofthe judgment "actually was."

     4            17.    Ms. Lackey, a single mother of two children who relied heavily on her paychecks,

     5    took a substantial amount oftime out of her day to investigate the matter and insisted that

 6        Defendant cancel or otherwise terminate the garnishment immediately. Ultimately, Defendant

 7        complied, but Ms.Lackey did not know what to do next, or why an erroneous garnishment
                                                                                                        had
 8        occurred (and what the error was).

 9                18.    On or about November 16, 2018,Plaintiff received a collection letter from

10        Defendant which demanded over $6,300.00.

11               19.     Shortly thereafter, Plaintiff again contacted Defendant by phone, and was told a

12       similar tale about how Defendant was"unsure" what the balance actually was. Despite Ms.

13       Lackey's insistence on resolving the matter by paying if she truly owed money,Defendant

14       refused to accept any money at all, citing the uncertainty over her account balance.

15               20.     This began to greatly distress Ms.Lackey; assuming she owed money,she simply

16       wanted to resolve the matter and either pay what she owed or set up payment arrangements.
                                                                                                           Ms.
17       Lackey was worried about the 12% interest accruing on her "account," although Defendant
                                                                                                      's
18       refusal to accept any payments rendered Ms. Lackey powerless to stop the accrual of a large

19       amount of interest. Moreover, Ms. Lackey was becoming increasingly distressed that she
                                                                                                would
20       have her wages garnished again, which she could not afford to have happen and still raise
                                                                                                     her
21       family. Overall, Ms. Lackey felt more and more distress and anxiety over a looming bill
                                                                                                 of
22       several thousand dollars, which the creditor seemed unwilling to clear up, but insisted that
                                                                                                      she
23       still owed. Ms. Lackey did not know what to do, and felt like she was trapped with no
                                                                                               options.


         Complaint - 4                                                             ANDERSON SANTIAGO
                                                                                          787 MAYNARD AVE S
                                                                                            SEATTLE WA 98104
                                                                                (206)395-2665/F(206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 5 of 28




     1                            Defendant's December 20,2018 Letter to Plaintiff

     2           21.       Ultimately, Ms.Lackey sent a letter to Defendant seeking more information,and

     3    subsequently received a letter dated December 20,2018. See Exhibit C attached hereto

     4 (12/20/18 collection letter).

     5           22.      In the 12/20/18 collection letter, Defendant cryptically explained that the original

 6        wage garnishment had been released due to an "adjustment being made in your account."

 7        Defendant falsely stated that it was"no longer collecting the $1,273.10 collection fee that was

 8        referred to us along with your account and an adjustment is in the process of being made to the

 9        interest." The letter then recited that "[a]s of December 18,2018,the balance due on your

 10      account is the sum of$2,195.00 principal plus interest thereon at a rate of 12%,plus $200.00 for

11       Attorney's fees, plus $148.00 for court costs and legal fees."

12               23.      The letter was false, misleading, and/or confusing in that:

13                  a. The $1,273.10 was not a "collection fee," as it was specifically denominated by
                       Defendant in its defaultjudgment as pre-judgment interest;
14
                    b. The phrase "an adjustment is in the process of being made to the interest" was
15                     inherently meaningless, as Defendant had already agreed under a court-approved
                       class-action settlement to cease collecting the pre-purchase/pre-judgment interest,
16                     and to the extent any "adjustment" was "being made," such adjustment would
                       have simply been a mathematical computation resulting from the deletion of
17                     $1,273.10 from the original judgment, and a re-calculation ofpostjudgment
                       interest from that point forward. It would not have taken over four months to
18                    "adjust" a simple mathematical calculation;

19                  c. The letter failed to identify the amount owed (if any), by obliquely referencing a
                       calculation of"[as of December 18, 2018,]$2,195.00 principal plus interest
20                     thereon at a rate of 12%, plus $200.00 for Attorney's fees, plus $148.00 for court
                       costs and legal fees."
21
                         This can only be understood to mean that interest was accruing as of December
22                        18, 2018(two days earlier) on $2,195.00(which would be incorrect because the
                         judgment also included the $200.00 in fees and $148.00 in costs), as no other date
23                       was provided for the accrual of interest;



         Complaint - 5                                                              ANDERSON I SANTIAGO
                                                                                            787 MAYNARD AVE S
                                                                                              SEATTLE WA 98104
                                                                                 (206) 395-2665/F(206)395-2719
               Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 6 of 28




     1                 d. The letter included a supposed "billing statement" from Highline Medical Center
                          and stated "This statement itemizes the outstanding balance currently owed on the
 2                        account." This assertion was untrue, as the basis for Ms. Lackey's supposed
                          liability was a defaultjudgment, not a hastily-crafted "statement" which showed
 3                        an ostensible balance of$2,195.00. Thus, the letter was false in that the amount
                          of$2,195.00 was not an "itemization" ofthe "outstanding balance," and only
 4                        served to further confuse Ms. Lackey about what was supposedly owed;

 5                     e. The letter invited Ms. Lackey "to make a payment or set up a payment plan," and
                          encouraged this by vaguely threatening yet more fees and/or costs by stating that
 6                        if Ms.Lackey did so, she "may be able to help both parties avoid the trouble of
                          attending a hearing and the expense associated with further legal action." Ms.
 7                        Lackey had already been advised that Defendant was unwilling to accept any
                          payment at all, and in any event,she had no possible way to understand how
 8                        much she supposedly owed,due to the confusing and contradictory letter;

 9                     f. The letter never once mentioned the true reason for the alleged uncertainty, which
                          is that Defendant had been sued in a class action lawsuit, that two classes had
10                        been certified, and that a condition of settlement mandated that Defendant could
                          not lawfully collect pre-purchase interest on Highline Medical Center accounts.
11
                 24.      Adding insult to injury, when Plaintiff contacted Defendant on January 10, 2019
12
         (as she had been coerced into doing based on the language in the 12/20/18 collection letter),
13
         Defendant's representative claimed that he was unable to verify that such a letter had been sent,
14
         and essentially had no idea what Ms. Lackey was talking about. This only served to deepen Ms.
15
         Lackey's fear, frustration, and anxiety, and moved the situation into a crisis, as Ms. Lackey had
16
         no idea how she could resolve the matter at all.
17
                 25.      Over the course ofseveral subsequent phone calls with Ms. Lackey, Defendant
18
         continued to disseminate false, misleading, and/or confusing information.
19
                                    Defendant's March 5,2019 Collection Letter
20
                 26.      In early March 2019,Plaintiff received a letter from Defendant dated March 5,
21
         2019(attached hereto as Exhibit D,3/5/19 collection letter). As with every prior
22
         communication from Defendant, the 3/5/19 collection letter only amplified the confusion.
23



         Complaint - 6                                                             ANDERSON ]SANTIAGO
                                                                                          787 MAYNARD AVE S
                                                                                            SEATTLE WA 98104
                                                                                (206)395-2665/F (206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 7 of 28




     1            27.     At this point in time, the alleged basis of Ms. Lackey's liability remained the

     2    defaultjudgment entered in 2013.

     3           28.      However,the 3/5/19 collection letter made no reference to any judgment, instead

 4        identifying five separate "accounts," and falsely identifying every single "creditor," including

     5    fictitious creditors by the names of"PCS WA COURT SERVICE" and "PCS WA GARN FF.FS-

 6        ANB." The letter also mis-identified Highline Medical Center as a "creditor," even though

 7        Defendant claimed it had purchased the account many years ago.

 8               29.     On the line for the Highline Medical Center "account," the same figure of

 9       $2,195.00 appeared, next to a charge of$2,420.33 for "interest." Assuming this was even

10       supposed to represent some bizarre line-itemization of one portion of the defaultjudgment, 12%

11       simple interest on $2,195.00 would be $263.40 annually, and as almost exactly six years had

12       passed since the entry of the judgment,the accrued "interest" on $2,195.00 would have to be less

13       than $1,580.40(which would represent six full years of interest). Thus,the representation that

14       Ms. Lackey owed more in "interest" on an "account" than the "principal balance," was so

15       flagrantly false, misleading, and confusing that no person could possibly understand the basis of

16       the supposed liability.

17              30.      The other amounts demanded in the letter were similarly absurd. For example,

18       for the "creditor""PCS WA GARN FEES-ANB,"the principal amount appears as blank, but yet

19       somehow "accrued" $1.78 in "interest." Even ifthere were some rational explanation (there

20       isn't), assuming this related to the erroneous wage garnishment from August 2018, Ms. Lackey

21       was not responsible for "interest" accruing on a zero dollar "balance" from an action which was

22       a mistake by Defendant's own admission.

23



         Complaint - 7                                                             ANDERSON I SANTIAGO
                                                                                           787 MAYNARD AVE S
                                                                                             SEATTLE WA 98104
                                                                                (206)395-2665/F(206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 8 of 28




     1            31.     In total,the 3/5/19 collection letter demanded $5,209.44,failed to mention the

     2    existence of any judgment, mis-identified every single "creditor," and yet implored Ms. Lackey

     3    to contact Defendantto make payment arrangements under threat ofever-increasing interest.

 4               32.      Perhaps most laughably,the beginning ofDefendant's 3/5/19 collection letter

     5    states, in all-caps,"WE CAN HELP CREA I E A SOLUTION." This, for reasons explained

 6        above, was another false and misleading statement.

 7                          Effect Of Defendant's Collection Attempts On Ms.Lackey

 8               33.     As stated above, Ms. Lackey simply wanted to pay what she owed, ifshe did, in

 9       fact, owe money. Defendant frustrated Ms. Lackey's attempts to pay, or to even learn what she

 10       owed (or why she was prevented from paying), which caused a tremendous(and ever-increasing)

11       amount of stress and anxiety in Plaintiffs life.

12               34.     Defendant's collection efforts were tantamount to the psychological term

13       "gaslighting," as Ms.Lackey was constantly being told to pay money, but at the same time

14       prevented from doing so, while receiving ongoing correspondence telling her to contact

15       Defendant to make payment arrangements, while being told by Defendant's representatives that

16       they had "no idea" what was going on and that her balance "could not be" calculated with

17       certainty.

18              35.      While,in quantum mechanics,there is a limit to the precision ofknowledge that

19       can be ascertained concerning subatomic particles (a.k.a Heisenberg's Uncertainty Principle), the

20       dollar amount ofa debt is absolutely knowable on any given day.

21              36.      Here, Defendant refused to commit to any particular amount as being "owed"

22       until its 3/5/19 collection letter (although that also expresses some ambiguity), the amount

23       ultimately demanded in that letter was provably false.



         Complaint - 8                                                             ANDERSON I SANTIAGO
                                                                                          787 MAYNARD AVE S
                                                                                            SEATTLE WA 98104
                                                                               (206) 395-2665/F (206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 9 of 28




     1           37.      By subjecting Ms. Lackey to these debt collection methods(which began with a

 2        garnishment of her wages) and continuing with vague threats of"increasing interest" and

     3    possible costs of future litigation, Defendant caused (and continues to cause)Plaintiff a

 4        tremendous deal of stress. It would even be less stressful(but still unlawful)ifDefendant simply

 5        demanded a fixed amount of money which was not owed, but to refuse to commit to any

 6        amounts(while making threats and expressing unrelenting uncertainty) is tantamount to

 7        gaslighting Ms. Lackey, and is far more harmful psychologically than committing one wrongful

 8       act at one point in time.

 9               38.      Further,the existence ofthe judgment is a source of ongoing damage to Ms.

10       Lackey's creditworthiness. This impairs Ms. Lackey's ability to purchase real property, as such

11       ajudgment would act as a lien and impair a lender's interest in the collateral.

12               39.      Any amounts owed by Ms.Lackey as the result of interest accruing after her

13       attempts to pay down the debt would also constitute damages. If Defendant had acted reasonably

14       and allowed Ms. Lackey to arrange for payment, she could have terminated or curtailed the

15       accrual of any lawful amounts ofinterest. As it is unclear what Defendant purports is owed (and

16       the interest claimed is plainly wrong), it is difficult to measure this aspect of damages at present.

17              40.      Ms. Lackey further incurred expenses in dealing with Defendant and its antics

18 (such as postage, time from work,etc.), and incurred other out of pocket costs in seeking and

19       retaining counsel in connection with ascertaining her legal rights and responsibilities, among

20       other damages.

21                                         III.    CAUSES OF ACTION

22                       GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS

23              41.      With respect to the alleged debt, Plaintiff is a consumer as defined by 15 U.S.C.§



         Complaint - 9                                                              ANDERSON I SANTIAGO
                                                                                           787 MAYNARD AVE S
                                                                                             SEATTLE WA 98104
                                                                                 (206)395-2665/?(206)395-2719
           Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 10 of 28




      1692a(3) and Defendant is a debt collector as defined by 15.S.C. § 1692a(6).

 2            42.      With respect to the alleged debt, Plaintiff is a "debtor" as defined by RCW

 3    19.16.100(7)and Defendant is a collection agency as defined by RCW 19.16.100(4).

 4            43.      For claims arising under the Fair Debt Collection Practices Act, such claims are

 5    assessed using the "least sophisticated debtor" standard. Guerrero v. RJM Acquisitions LLC,499

 6    F.3d 926,934(9th Cir. 2007).

 7            44.      The discovery rule applies in FDCPA cases. Mangum v. Action Collection Serv.,

 8   Inc., 575 F.3d 935,941 (9th Cir. 2009).

 9            45.      Medical debts are unliquidated debts. Harris v. Drake, 116 Wn.App. 261,290

10 (2003), affd, 152 Wn.2d 480(2004). A court cannot award prejudgment interest on medical

11   expenses because such expenses are not fixed "until the judge orjury determines that the

12   expenses were reasonably and necessarily incurred." Fox v. Mahoney, 106 Wn.App.226,230

13 (2001). Prejudgment interest is only allowed ifthere is a contract that allows exact computing of

14   the amount owed (on the principal)"without reliance on opinion or discretion." Rekhter v. State,

15   Dep't ofSoc. & Health Servs., 180 Wn.2d 102, 124(2014).

16                        GENERAL ALLEGATIONS APPLICABLE TO CPA CLAIMS

17           46.      Violations of RCW 19.16.250 are per se violations of the Consumer Protection

18   Act("CPA"),RCW chapter 19.86.1 See RCW 19.16.440. RCW 19.86.090 provides for treble

19   damages (to a limit of $25,000) and attorney's fees.

20           47.      Because RCW Chapter 19.16 is enforced through RCW 19.86 et seq., the below

21   counts alleging violations ofRCW Chapter 19.16 are therefore CPA violations.

22
     I See Panag v. FarmersIns. Co. of Wash., 166 Wn.2d 27,53(2009)("Consumer debt collection is a highly
23   regulated field. When a violation of debt collection regulations occurs, it constitutes a per se violation of
     the CPA...").

     Complaint - 10                                                                   ANDERSON I SANTIAGO
                                                                                             787 MAYNARD AVE S
                                                                                               SEATTLE WA 98104
                                                                                   (206)395-2665/F(206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 11 of 28




     1            48.      Even minimal or nominal damages constitute "injury" under the CPA. Panag,

     2     166 Wn.2d at 57. A plaintiff need not prove any monetary damages at all, as even

     3   "unquantifiable damages" may suffice to establish "injury" for purposes ofthe CPA. Id.(citing

 4        Nordstrom, Inc. v. Tampourlos, 107 Wn.2d 735, 740(1987)).

 5                                                      Count 1

 6               49.      A debt collector may not use any false, deceptive, or misleading representation or

 7        means in connection with the collection of any debt. 15 U.S.C. § 1692e. This includes the false

 8        representation of the character, amount, or legal status ofa debt(§ 1692e(2)) or the use of any

 9       false representation or deceptive means to collect or attempt to collect a debt(§ 1692e(10)).

10               50.      Basically every action taken by Defendant described in paragraphs 12-40,supra,

11        constitutes a mélange offalse, deceptive, and misleading representations. Every communication

12        by Defendant contained false, deceptive, and misleading statements, and even the underlying

13       predicates were false or misleading(such as that amounts were owed on individual "accounts"

14       and not a defaultjudgment). Defendant's cagey refusal to explain why it was "adjusting"

15       Plaintiff's "balance" was an obvious effort to avoid revealing that Defendant had been sued for

16       attempting to collect these same types of accounts from others, and that Defendant had agreed to

17       cease such collections as part of a class-action settlement.

18               51.      Defendant therefore violated 15 U.S.C. § 1692e and/or § 1692e(2)/e(10) on

19       innumerable occasions.

20                                                     Count 2

21               52.      A debt collector may not use unfair or unconscionable means to collect or attempt

22       to collect any debt. 15 U.S.C. § 1692f. The collection ofany amount(including any interest,

23       fee, charge, or expense incidental to the principal obligation) unless such amount is expressly



         Complaint - 11                                                            ANDERSON I SANTIAGO
                                                                                           787 MAYNARD AVE S
                                                                                             SEATTLE WA 98104
                                                                                (206)395-2665/F(206) 395-2719
             Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 12 of 28




     1    authorized by the agreement creating the debt or permitted by law is unfair and/or

     2    unconscionable. 15 U.S.C. § 1692f(1).

 3               53.      Plaintiff realleges paragraphs 12-51,supra. Every single interaction between Ms.

 4        Lackey and Defendant included multiple unfair and unconscionable attempts to collect a debt

 5        which was not owed and which was not expressly authorized.

 6               54.      Therefore, Defendant violated 15 U.S.C. § 1692f(1) on innumerable occasions.

 7                                                      Count 3

 8               55.      A collection agency may not represent or imply that any existing obligation "may

 9        be or has been increased by the addition ofattorney fees, investigation fees, service fees, or any

10       otherfees or charges when in fact such fees or charges may not legally be added to the existing

11       obligation ofsuch debtor." RCW 19.16.25005)(emphasis added).

12               56.      On each and every contact with Plaintiff, Defendant falsely represented that

13       Plaintiff's obligation (if any), was increased by the addition of nonsense fees, charges, or

14       interest.

15               57.      Defendant therefore violated RCW 19.16.25005)on multiple occasions.

16                                                     Count 4

17               58.      RCW 19.16.250(21)prohibits attempts to collect amounts in excess ofthe

18       principal other than allowable interest.

19               59.      As stated above, Defendant constantly sought to collect amounts in excess of the

20       principal and allowable interest, ifany.

21              60.     Defendant therefore violated RCW 19.16.250(21) on multiple occasions.

22                                                     Count 5

23              61.     A collection agency shall not communicate with a debtor in writing (such as a



         Complaint - 12                                                            ANDERSON I SANTIAGO
                                                                                           787 MAYNARD AVE S
                                                                                             SEATTLE WA 98104
                                                                                (206) 395-2665/F(206)395-2719
             Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 13 of 28




     1    letter), where such communication is the first written communication with the debtor or where a

 2        different amount is sought from prior communications, without providing the following

 3        information(RCW 19.16.250(8) and/or (9)):

 4                  a.    The amount owing on the original obligation at the time it was received by the
                          collection agency for collection.
 5                  b.    Interest or service charges, collection costs, or late payment charges added to the
                          original obligation by the original creditor, customer, or assignor before it was
 6                        received by the collection agency for collection.
                    c.    Interest or service charges added after the claim was received by the collection
 7                        agency for collection.
                 d.       Collection costs that the collection agency is attempting to collect.
 8               e.       Any other charges or fees that the collection agency is attempting to collect.

 9              62.       On information and belief, no such information has ever been provided to Ms.

10       Lackey — moreover, providing this information would have saved a considerable amount ofstress,

11       anxiety, and confusion.

12              63.       Although RCW 19.16.250(8)(d) provides a reduction in these requirements to the

13       extent a valid judgment exists, Defendant generally refused to acknowledge the existence of any

14       judgment and should be estopped from asserting the existence of a judgment as a defense, when

15       Defendant was actively misleading Ms.Lackey as to the nature ofthe obligation.

16              64.       Therefore, Defendant violated RCW 19.16.250(8)and/or (9).

17                                                     Count 6

18              65.       A debt collector may not engage in any conduct the natural consequence of which

19       is to harass, oppress, or abuse any person in connection with the collection ofa debt. 15 U.S.C.

20       § 1692d.

21              66.      A natural consequence of Defendant's actions necessarily harassed, oppressed,

22       and abused Ms Lackey in connection with the collection of a debt.

23              67.      Defendant therefore violated 15 U.S.C. § 1692d on innumerable occasions.



         Complaint - 13                                                            ANDERSON I SANTIAGO
                                                                                          787 MAYNARD AVE S
                                                                                            SEATTLE WA 98104
                                                                                (206)395-2665/F(206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 14 of 28




     1                                           Count 7 — Injunctive Relief

     2           68.       A plaintiff may seek injunctive relieffor violations ofthe Consumer Protection

     3    Act. RCW 19.86.090.

 4               69.      Plaintiff does seek injunctive relieffrom this Court which would enjoin

 5        Defendantfrom collecting debts in the manner described above from both Plaintiff and any other

 6        person similarly situated. Scott v. Cingular Wireless, 160 Wn. 2d 843,853(2007).

 7               70.      Specifically, Plaintiff seeks an injunction prohibiting Defendant from attempting

 8        to collect monies that are obviously not owed,and from attempting to overcharge interest and

 9        misrepresent the identity of creditors, among other actions.

10               71.      Plaintiff has reason to believe these actions make up a pattern and practice of

11       behavior and have impacted other individuals similarly situated.

12               72.      Injunctive relief is necessary to prevent further injury to Plaintiff and to the

13       Washington public as a whole.

14               73.      Injunctive relief should therefore issue as described herein.

15               74.      Under the WCPA,RCW 19.86.090,Plaintiff is entitled to and hereby requests

16       reasonable attorney fees and costs under the statute.

17

18                                         IV.      PRAYER FOR RELIEF

19              WHEREFORE,Plaintiff prays:

20              I.      For Judgment against Defendant for actual damages.

2]              2.      For statutory damages of$1,000.00 for FDCPA violations.

22              3.      For statutory damages of$2,000.00 per violation, for Washington Collection

23       Agency Act and Consumer Protection Act violations.



         Complaint - 14                                                               ANDERSON I SANTIAGO
                                                                                              787 MAYNARD AVE S
                                                                                                SEATTLE WA 98104
                                                                                   (206)395-2665/F(206)395-2719
              Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 15 of 28




     1           4.       For treble damages, pursuant to RCW 19.86.090, calculated from the damages

          determined by the court

     3           5.       For costs and reasonable a o ey's fees as determined by the Court pursuant to

     4    15 U.S.C. 1692k(a)(3).

     5           6.       For injunctive relief pursuant to RCW 19.86.090 as described above,

  6              Respectfully submitted. this 21st day of March,2019.

  7
                                                       ANDERSON SANTIAGO,PLLC

                                                      By:
                                                      T.Tyler antiago, WSBA No.46004
 10                                                   Jaw . Anderson, WSBA No.38014
                                                      At meys for Plaintiffs
 11                                                   787 Maynard Ave. S.
                                                      Seattle, WA 98104
12                                                   (206)395-2665
                                                     (206)395-2719(fax)
13

14

15

16

17

18

19

20

21



23



         Complaint - 15                                                         ANDERSON[SANTIAGO
                                                                                        787 MAYNARD AVES
                                                                                          SEATTLE WA 98104
                                                                             (206)395-2665/F (206)395-2719
         Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 16 of 28




     1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                           EXHIBIT A
13

14

15

16

17

18

19

20

21

22

23
           Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 17 of 28




                                                                               IFULIEltio
                                                                          ;CDC,Renton Courthouse
4
                                                                                   APR 24 2013
5
6

7                IN THE SOUTH DIVISION DISTRICT COURT OFTHE STATE OF WASHINGTON
8                              FOR THE COUNTY OF KING,RENTON COURTHOUSE
9
      RAY KLEIN,INC.,an Oregon Corporation,dba                CASE NO.: 134-10195
      PROFESSIONAL CREDIT SERVICE,
10
                                                              ORDER OF DEFAULT AND DEFAULT
                             Plaintiff,                       JUDGMENT
I1                    vs.
12    JENNIFER N LACKEY,
13
                            Defendant.
14

15                                              JUDGMENT SUMMARY

16 1.        Judgment Creditor:                              Ray Klein,Inc.,an Oregon Corporation, dba
                                                             PROFESSIONAL CREDIT SERVICE
17
     2.      Attorney for Judgment Creditor:                 Kate H.Vessey
18                                                           P.O.Box 7637
                                                             Springfield,OR 97475
19
     3..     Judgment Debtor                               . JENNIFER N LACKEY
20
     4.      Principal Balance ofJudgment:                   $2,195.00
21
     5.      Pre-Judgmentinterest
n            from 07/07/08 & 02/21/09 to 4/11/13:            $1,273.10

23   6       Statutory Attorney's Fees:                      $200.00

24 7.        Costs:                                          $148.00

25 'TOTAL JUDGMENT SUMMARY                                   $3,816.10

26 8.        All above sums shall bear interest at the rate of12% simpleinterest from the date ofjudgment until paid.

27
     PAGE 1-ORDER OF DEFAULT AND DEFAULT JUDGMENT CASE# 13440135
28                                                                                  FL OYD C.MATTSON KATE K VESSEY
                                                                                         PROFESSIONAL CREDIT SERVICE
                                                                                                           POBOX 7637
                                                                                                  SPRINGFISID,OR9747S
                                                                                         ( 477)7414956 Fax(SW 3454996
                                                                                              notieserokosionaknditcom
          Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 18 of 28




 1           Plaintiff's motion having come before the Court this date,and it appearing from the records and files
 2 I herein that Defendant was properly served and has failed to appear,answer,or otherwise defend the above cause
 3 within the time allowed by law,and is therefore in default; and the Court finding that them is nojust reason for
 4 the delay in the entry ofjudgment even W thejudgment adjudicates less than all ofthe claims or parties, and that
 5 it is expressly directed thatjudgment be entered.
 6           TT IS HEREBY ORDERED that Defendant,.JENNIFER N LACKEY,is in default, the default is hereby
 7 entered, andjudgment is awarded as stated in the Judgment Summary below.
 8 I IT IS SO ORDERED.
 9
                      MAY 02 2013
to
     Dated this          day of                         ,2013.
11

12
13                                                                   DISTRICT COURT JUDGE
14
     Presented by:
15

16
17
18          V       ,WSBA#43 1
     Attorney for Plaintiff
19
20
21

22
23
24

25

26
27
     PAGE 2- ORDER OF DEFAULT AND DEFAULT JUDGMENTCASE8134.10195
28
                                                                                   FLOYD C. barium /KATE IL VESSEY
                                                                                       PROFESSIONAL CREDITSERVICE
                                                                                                            POBOX 7637
                                                                                                 SPRINGFIELD,OR97475
                                                                                       (877)251-1956 Pm (541)345-2996
                                                                                             noticeaprofessionelcredltaim
          Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 19 of 28




      1

     2

     3

     4

     5

     6

     7

     8

  9

 10

 11

12
                            EXHIBIT B
13

14

15

16

17

18

19

20

21

22

23
            Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 20 of 28




   2
   3
  4
   5
  6
  7           IN THE SOUTH DIVISION DISTRICT COURT OF THE STATE OF WASHINGTON.
                             FOR THE COUNTY OF KING,BURIEN COURTHOUSE
  9      RAY KLEIN INC.,dba Professional Credit      CASE NO.: 13410195
         Service,
 10
                                         Plaintiff,  WRIT OF GARNISHMENT
 11          vs.                                    (60-DAY CONTINUING LIEN ON
         JENNIFER N LACKEY,                          EARNINGS)
 12
                                      Defendant,
 13      AIR.VAN MOVING & STORAGE,INC.,
                                       Garnishee.
 14
      ME STATE OF WASHINGTON TO:
 15
      AIR VAN MOVING & STORAGE,INC., 10900 NE 4TH ST STE 1850, BELLEVUE WA
 16 98004, Garnishee.
 17 AND TO:JENNIFER N LACKEY,SSN: XXX-XX-5327, 19404 SE 264TH ST,KENT WA
     98042-5039,Defendant.
 18 The plaintiffin this action
                                 has applied for a Writ ofGarnishment against you,claiming that the
 19  above  named  defendan t is indebted to plaintiffand that the amount to be held to satisfy the
     indebtedness is $6,585.67 consisting of:
20 Balance on Judgment:
                                                                                            $ 3,816.10
21   Unpaid interest under Judgment through 08/13/2018:                                     $ 2,420.14
     Taxable Costs and Attorneys' Fees:
                                                                                           $ 349.43
22 Estimated Garnishment
                              Costs:
23      Filing and Ex Parte Fees:                                                       $ 32.00
        Service and Affidavit Fees:                                                     $ 0.00
24     Postage and Costs ofCertified Mail:                                              $ 17.43
        Answer Fee or Fees:                                                             $ 0.00
25      Garnishment Attorney Fee:                                                       $300.00
26 f   Other                                                                            $ 0.00
       Subtotal:                                                                        $349.43
27
     TOTAL:
                                                                                           $ 6385.67
28 I Plus Per-Day Rate ofEstimated Interest:
                                                                                           $        1.37

                                                                                        PROFESSIONAL CREDIT SERVICE
                                                                                    P.O.BOX 7637,SPRINGFIELD,OR 97475
      PAGE- I - WRIT OF GARNISHMENT(CONTINUING LIEN ON EARNINGS)CASE 13410195                              (87)2514956
                                                                                         granishments@professionaIenditcom
           Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 21 of 28




                THIS IS A WRIT FOR A CONTINUING LIEN. 11.1E GARNISHEE SHALL HOLD
        the nonexempt portion ofthe Defendants earnings due at the time ofservice ofthis writ and shall
 2
        also hold the Defendants nonexempt earnings that accrue through the last payroll period ending on
 3      or before SIXTY days after the date ofservice ofthis Writ HOWEVER,IF THE GARNISHEE
 4      IS PRESENTLY HOLDING THE NONEXEMPT PORTION OF THE DEFENDANT'S
        EARNINGS UNDER A PREVIOUSLY SERVED WRIT FOR A CONTINUING LIEN,THE
 5      GARNISHEE SHALL HOLD UNDER THIS WRIT only the Defendants nonexempt eamingi
 6      that accrue from the date the previously served writ or writs terminate and through the last payroll
        period ending on or before sixty days after the date oftermination ofthe previous Writ or Writs.
        IN ETILIBR CASE,THE GARNISHEE SHALL STOP WITHHOLDING WHEN THE SUM
 8
        WITHHELD EQUALS THE AMOUNT STATED IN THIS WRIT OF GARNISHMENT.
 9
                YOU ARE HEREBY COMMANDED,unless otherwise directed by the Court, by the
10     Attorney ofrecord for the Plaintiff, or by this Writ, not to pay any debt, whether earnings subject
11     to this Garnishment or any other debt, owed to the Defendant at the time this Writ was served and
       notto deliver, sell, or transfer, or recognize any sale or transfer of, any personal property or effects
12     ofthe Defendant in your possession or control at the time when this Writ was served. Any such
13     payment, delivery, sale, or transfer is void to the extent necessary to satisfy the Plaintiffs claim
       and costs for this Writ with interest.
14
               YOU ARE FURTHER COMMANDED to answer this Writ according to the instructions
15
       in this Writ and in the answer forms and, within TWENTY DAYS after the service ofthe Writ
16     upon you,to mail or deliver the original ofsuch answer to the court,one copy to the Plaintiff or
       the Plaintiffs Attorney,and one copy to the Defendant,at the addresses listed at the bottom ofthis
17
       Writ.
18
               If, at the time this Writ was served, you owed the Defendant any earnings(that is, wages,
19     salary,commission, bonus, or other compensation for personal services or any periodic payments
20     pursuant to a non-governmental pension or retirement program),the Defendant is entitled to
       receive amounts that are exempt from garnishment under federal and state law. You must pay the
21     exempt amounts to the Defendant on the day you would customarily pay the compensation or other
22     periodic payment. As more fully explained in the answer, the basic exempt amount is the greater of
       75 percent ofdisposable earnings or a minimum amount determined by reference to the employee's
23
       pay period,to be calculated as provided in the answer. However,ifthis Writ carries a statement in
24     the heading that "This Garnishment is based on ajudgment or court order for child support," the
25     basic exempt amount is fifty percent ofdisposable earnings.

26          YOU MAY DEDUCT A PROCESSING FEE FROM THE REMAINDER OF THE
       EMPLOYEE'S EARNINGS AFTER WITHHOLDING UNDER THIS WRIT.THE    •
27     PROCESSING FEE MAY NOT EXCEED TWENTY DOLLARS FOR THE FIRST ANSWER
28     AND TEN DOLLARS AT THE TIME YOU SUBMIT THE SECOND ANSWER.


                                                                                           PROFESSIONAL.CREDIT SERVICE
                                                                                       P.O.BOX 7637,SPRINGFIELD,OR 97475
                                                                                                              (877)2514956
     PAGE - 2- EMT OF GARNISHMENT(CONTINUING LIEN ON EARNINGS)CASE 15410195                 pmishmaimbrofessianaleredit.corn
           Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 22 of 28




                 If you owe the Defendant a debt payable in money in excess ofthe amount set forth in the
        first paragraph ofthis Writ, hold only the amount set forth in the first paragraph and any
 2
        processing fee ifone is charged and release all additional funds or property to Defendant.
 3
 4
             IF YOU FAIL TO ANSWER THIS WRIT AS COMMANDED,A JUDGMENT
 5      MAY BEENTERED AGAINST YOU FOR THE FULL AMOUNT OF THE
        PLAINTIFF'S CLAIM AGAINST THE DEFENDANT WITH ACCRUING INTERESTS,
 6
        ATTORNEY FEES,AND COSTS WHETHER OR NOT YOU OWE ANYTHING TO
 7      THE DEFENDANT.IF YOU PROPERLY ANSWER THIS WRIT,ANY JUDGMENT
        AGAINST YOU WILL NOT EXCEED THE AMOUNT OF ANY NONEXEMPTDEBT
        OR THE VALUE OF ANY NONEXEMPT PROPERTY OR EFFECTS IN YOUR
 9      POSSESSION OR CONTROL.

10         JUDGEMENT MAY ALSO BE ENTERED AGAINST THE DEFENDANT FOR
       COSTS AND FEES INCURRED BY THE PLAINTIFF.
11
12
           This Writ is issued by the undersigned attorney ofrecord for Plaintiffunder the authority of
13
           Chapter 6.27 RCW,and must be complied with in the same manner as the Writ issued by the
14         clerk ofthe Court.
15
16     Dated this 14th day of August         ,2018.
17
18
19
                                                                      AshleylBumatay,WISBA#49805
20
                                                                      Attorney for Plaintiff
21
       Name and Address ofDefendant:
22     JENNIFER N LACKEY
       19404 SE 264Th ST--
23     KENT WA 98042-5039




27
28

                                                                                     PROFESSIONAL CREDIT SERVICE
                                                                                 P.O.BOX 7637,SPRINGFIELD,OR97475
     PAGE - 3- WRIT OF GARNISHMENT(CONTINUING LIEN ON EARNINGS)CASE 1341019$                         (877)251-1956
                                                                                      gaSi meate*rofessionalcrecacom
     Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 23 of 28




 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                       EXHIBIT C
13

14

15

16

17

18

19

20

21

22

23
         Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 24 of 28


is Professional                                                                                1(866)795-5789
   Credit                                                                            noticespprofesslonalcreditcom


                                                                                     /

    December 20,2018
                                                                                                le1- 1
  Jennifer N. Lackey                                                 IbAtst;{, ;   s -i?
                                                                                       l mail
                                                                                          ‘ -11
  12505 SE 312* St, Apt.21                                                    via rst
  Auburn, WA 98092-3100

   Re:     Ray Klein,Inc.,dba Professional Credit Service
                                                          (Professional) v. Jennifer N. Lackey
           King County District Court Case No.: 13410195
           Professional Credit Service Account No.: 11086250

   Dear Ms. Lackey,

  This letter is in regards to your letter dated November 29,
                                                              2018,concerning the above referenced matter
  I represent Ray Klein, Inc., dba Professional Credi                                                     .
                                                      t Service (Professional). Professional is a debt
  collection agency licensed in the state of Washington
                                                         .
  It appears that you are not represented by an attorn
                                                       ey. Ifthis changes, please have your attorney contac
  us immediately.                                                                                           t

  In your letter you explained that you have no knowledge
                                                          ofthe garnishment that was entered against you.
  This Garnishment was a result ofthe Default Judgment
                                                        that was granted against you on May 2,2013,
  after you failed to respond to the Summons and Complaint
                                                           that were served upon you on March 10,
  at 19404 SE 264* Street in Covington, WA.                                                        2013

 The garnishment has been released, as you were infor
                                                         med, due to an adjustment being made in your
 account. Professional is no longer collecting the $1,27
                                                         3.10 collection fee that was referred to us along
 with your account and an adjustment is in the proce
                                                      ss ofbeing made to the interest. As ofDecember 18,
 2018,the balance due on your account is the sum of$2,19
                                                             5.00 principal plus interest thereon at a rate of
 12%, plus $200.00 for Attorney's fees, plus 5148.00
                                                       for court costs and legal fees.
 To help resolve this matter,and for your reference,
                                                      I have enclosed a copy of your account statement
 Highline Medical Center, who sold your account to Hawe                                                   from
                                                             s Financial, who then referred your accou
 us for collection. This statement itemizes the outstandin                                              nt to
                                                           g balance currently owed on your account.
 Attached you will also find copies ofall the documents
                                                          filed with the court pertaining to this case.Please
 be aware that the said adjustment was made after receiving
                                                               Judgment,thus,the amounts prayed for in the
 pleadings prior to releasing the garnishment are no longe
                                                           r accurate.




Ashley Bumatay,Attorney IPO Box 88726 1Seattle, WA 98138
A na Borrayo, Legal Clerk 1 PO Box 88726 1 Seattle, WA       1425-434-4074 1 abtanatayannifessitmalcrulit.com
                                                       9813E1425-434-4073 lahorravoari
                                                                                         mressionalcredn.cm
    Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 25 of 28

Lackey
December 20,2018
Page 2 of2


If you have any questions, desire to make a payment or set up a
                                                                 payment plan; please contact us as soon
as possible. You can discuss your account and explore one ofthese
                                                                     options by contacting an account
representative by phone toll free at: 866-795-5789. By working with us in
                                                                           this matter, you may be able to
help both parties avoid the trouble ofattending a hearing and the expense
                                                                          associated with further legal
action. When you contact us, please reference your case number
                                                                   13410195.
We look forward to hearing from you soon.

Sincerely,

                                                           Liofryi
Ashley Bnrndtay
Attorney for Plaintiff                     kf        datz ,,
ANB:ab                                          aiSo                     iefier
Encl.
                                                  h            €4,   kie
                                                                  77t-
                                                                   '
                                                                 614, 6z)




   This communication is from a debt collector. This
                                                     is an attempt to collect a debt and any
                    information obtained will be used for that purpose.
         Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 26 of 28




     1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                           EXHIBIT D
13

14

15

16

17

18

19

20

21

22

23
                         Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 27 of 28
                   P.O. Box 1320
                   Southgate. MI 48195-0320
                                                                               1111191111131M
                                                                                                                                                Professional
                                                                                                                                                Credit Service
                                                                                                                                                SERVICEWITHRESPECT'
                   March 05. 2019
                                                                                                                       Phone hours(PST): Mon-Thu 7:00 am - 7:00 pm
                                                                                                                                              Fri 7:00 am - 5:00 pm
                   111.1111116W1111III911141,11111111111110111119hill                                                                         Sat 9:00 am - 1:00 pm
                   PERSONAL AND CONFIDENTIAL                                                                                               Toll Free(866)254-3143
                                                                                                                                       Para Espaflol(888)927-3512
                   Jennifer Lackey
                    12505 SE 312th St Apt 21
                   Auburn, WA 98092-3100                                                                             Total Due: $5,209.44




 WE CAN HELP CREATE A SOLUTION
 We have previously sent you notice on this account and it is still not resolved.
 We understand financial challenges, and want to help you find a solution through an affordable payment plan that fits your budget.
 However, we can't help if you don't contact us.
 We've also made several videos available at www.pcsdirectpay.com to help you understand how to establish a payment
                                                                                                                    plan online,and what
 some of the processes are now that your account is in collections.
 Creditor                                                                      Interest Rate            Principal*
 Original Area/                                                                                                                                          Interest
                                                 Professional Aced/                                                    Referred Balance*
 PCS WA COURTSERVICE                                                                                                                                                       Total
                                                                                     12.00%                $148.00                                       $103.79
 5105070                                              5105070                                                                     $148.00                                $251.79
 111O111.INE MEDICAL CENTER                                                          12.00%              $1195.00
 1186909504                                                                                                                                             52.420.33
                                                      4623492                                                                   $2,195.00                               54,615.33
 May item listed as $0.00 does not imply clines will be added later. Amounts could be added later only ifallowed by agreement andtor
                                                                                                                                       law.


 Notice: Ifyour payment is returned we may charge you a fee up to the maximum allowed by your state.

                       This communication is from a debt collector. This is an attempt to collect a debt and any
                                         information obtained will be used for that purpose.
                                NOTICE:SEE REVERSE FOR IMPORTANT INFORMATION
HAW/004 706065436711               •a* PLEASE RETAIN THIS PORTION FOR YOUR RECORDS 41** A
                                                                                                                               3459/0002414/7
                       •***PLEASE RETURN ITHSTORTION OF*ME NOTICE WITH YOUR PAYMENT***
                                                                                                              r
Change of Address Information - Please Complete                                   Pay online nt http:/Avww.pcsdirctapay.com
Address:                                                                          Login Information: Acet#: 11086249 PIN: 54586
City:                                                                             4:I Or scan this QR code using your smart phone to log in
                              State:       Zip:
Home Phone:
Work Phone:                                                           PAYMENT VISAVISA    0
                                                                                                              MasterCanl
                                                                                                                                         A-02
                                                                                                 CARD NUMBER                                            CCvf
We also accept money orders and MoneyGram°°.
                                                                                                                                                       (0•Dckqtfasei
                                                                                                SIGNATURE                                               MP.DATE
To pay in person please visit us at:
16300 Christensen Rd,Ste 203
Tukwila, WA 98188-3403
                                                                                                            11111111111191Pill'InI1111161111111411114111.111111111111
                                                                                                            Accounting Department
Account #: 11086249                                                                                         P.O. Box 7548
Jennifer Lackey                                                                                             Springfield, OR 97475-0039
Total Due: $5,209.44

Page 10f2                                              XXBZ 169197200411305201911086249
                                                                                                                                                                         004
                       Case 2:19-cv-00590-RSM Document 1-1 Filed 04/19/19 Page 28 of 28

 As of the date of this letter, you owe the amount reflected in this letter. Because ofinterest [only if applicable! and
                                                                                                                         other charges lonty if
 applicable" that may vary from day to day, the amount due on the day you pay may be greater. Hence,
                                                                                                             if you pay the amount shown in this
 letter, an adjustment may be necessary after we receive your payment, in which event we will inform you before
                                                                                                                       applying the payment for
 collection. For further information, write to us at the address on this letter or call (866)254-3143.




Creditor                                                                 Interest Rate           Principal*
Original Aced/                                                                                                                        interest
                                              Professional Aretg                                               Referred llaMnle•
PCS WA COIIR1'SERVICE                                                                                                                              Total
                                                                               1 2,1111%                                                $1120
1 10%6250                                         1 111%6250
                                                                                                                                                    $ 20
PCS WA An? FEES-KIIV                                                           12.110%
.511151169                                                                                                                            $1.10 25
                                                  51115060                                                               SN1/011                 5)4" 25
PC'S WA GAItN                                                                  1100%
[10116240                                                                                                                               SI 7g
                                                  1 10%6240
                                                                                                                                                   SI 7X
*Any item listed as SO410 does ml imply charges will he added later. Annum could he added Imam*h allowed   ape lent and/. LINV.    Total Due:$5,209.44




                                This communication is from a debt collector. This is an attempt to collect a debt and any
                                                 information obtained will be used for that purpose.
Page 2 of2
